 


109 HR 4502 IH: Family Farm and Agricultural Definitions Restoration Act
U.S. House of Representatives
2005-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4502 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2005 
Mr. Norwood (for himself, Mr. Davis of Tennessee, and Mr. Graves) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Migrant and Seasonal Agricultural Worker Protection Act to provide an exemption for workers who work year-round and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Family Farm and Agricultural Definitions Restoration Act.   
2.Applicability of the Migrant and Seasonal Agricultural Worker Protection Act 
(a)Family business exemptionSection 4(a)(1) of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1803(a)(1)) is amended by inserting before the period the following: , such individual’s employees choose to work for another person in addition to their work for that individual, such individual used a State employment service agency to obtain employees, or such individual obtained referrals for employment from the other migrant or seasonal agricultural workers. 
(b)Year-Round employmentSection 3 of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1802) is amended— 
(1)in paragraph (8)(B)— 
(A)in clause (i), by striking or at the end; 
(B)in clause (ii), by striking the period and inserting ; or; and 
(C)by adding at the end the following: 
 
(iii)any individual who is employed by a specific agricultural employer or association on a year-round basis.; 
(2)in paragraph (10)(B)— 
(A)in clause (ii), by striking or at the end; 
(B)in clause (iii), by striking the period and inserting ; or; and 
(C)by adding at the end the following: 
 
(iv)any individual who is employed by a specific agricultural employer or association on a year-round basis.. 
(c)Carpool arrangementsSection 3(6) of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1802(6)) is amended by inserting at the end the following: Such term does not include a migrant or seasonal agricultural worker who voluntarily enters into carpool arrangements or who is directed or requested to do so by a person pursuant to Federal, State, or local law.. 
 
